DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed 4/18/2019, 3/20/2020 and 7/6/2020 have been considered by the Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liang (6,307,667).
With respect to claim 1, Liang discloses:
An optical amplifier [ taught by figure 3 ] comprising: an optical resonator which includes an amplification fiber that is capable of amplifying signal light having one or more propagation modes and resonates at least one propagation mode that is included in the signal light amplified by the amplification fiber [ figure 3 shows an EDFA (32) in a ring configuration including a lasing wavelength and signal wavelengths ]; an excitation light source which outputs excitation light for exciting the amplification fiber [ figure 1 teaches that a source of excitation light (60) is part of an EDFA ]; and a multiplexer which multiplexes the signal light and the excitation light [ figure 1 shows that excitation light is multiplexed with signal light via a directional coupler schematically shown ], wherein the optical resonator includes a [ taught by column 4, lines 28-44 ].
With respect to claim 5, Liang discloses:
wherein the optical resonator includes a light source that generates light having a wavelength different from a wavelength of the signal light [ this limitation is anticipated by the lasing wavelength operating in the feedback loop ], and an optical coupler that couples the light from the light source, to the optical resonator [ shown schematically by the directional coupler in figure 3 ].
With respect to claim 8, Liang discloses:
wherein the optical resonator is a ring resonator in which each of the propagation modes included in the signal light is capable of circulating on an optical propagation path [ this limitation is taught by column 4, lines 9-11, which states “… FIG. 3 shows one embodiment of the inventive gain-clamped EDFA, which employs an additive pulse mode-locked fiber ring laser configuration…”].
Allowable Subject Matter
Claims 2-4, 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
				
Other Cited Prior Art
Lou et al (6,008,932) – figure 2 teaches a feedback loop including erbium doped fiber amplifiers wherein a feedback signal is used to gain clamp.
Byron et al (GB2303222A) – figure 1 teaches resonating a laser wavelength in a fiber (3) located between elements (4 and 5) defining a cavity in order to provide gain clamping.
Seo et al (KR20080052237A) – teaches a gain clamped amplifier.

Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645